Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/23/2020 claims 1-20 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,121,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 14: The nearest prior art is Paulsen, and REFERENCE B. Paulsen provides a gaming device including a primary game, including a triggering event which causes a secondary game to initiate, the secondary game including displaying a game wheel having a plurality of sections each including a symbol mark, where each of the plurality of sections is associated with a first section class or a second section class, randomly selecting one of the sections of the game wheel in a first selection process, presenting a first award associated with the symbol mark corresponding to the selected section of the game wheel as a result of the first selection process, ending the secondary gaming event when the selected section of the game wheel includes a termination indicator in the second selection process, identifying a bonus award as the first presented award when the secondary gaming event is ended based on the second selection process, and identifying the bonus award by aggregating the first presented award with the second presented award and any other presented awards when the secondary gaming event is ended based on a selection process occurring after the second selection process. 
 marking the section, selected in the first selection process, of the game wheel with a termination indicator, randomly selecting one of the sections of the game wheel in a second selection process, removing at least one terminator indicator from a section of the game wheel when the selected section of the game wheel is associated with a second section class in the second selection process, and presenting a second award associated with the symbol mark corresponding to the selected section of the game wheel as a result of the second selection process and marking the selected section of the game wheel with a termination indicator when the selected section of the game wheel is associated with a first section class in the second selection process, and ending the secondary gaming event when the selected section of the game wheel includes a termination indicator in the second selection process. There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/             Supervisory Patent Examiner, Art Unit 3715